Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 29-41 are pending in the application. Claims 29-41 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1 of 1) Claims 29 and 35-41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2014/110491 A1 by Becker et al. in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds of the following general formula as treprostinil prodrugs (page 2):

    PNG
    media_image1.png
    303
    529
    media_image1.png
    Greyscale
.
Regarding utility, the prior art teaches the following on page 16:

    PNG
    media_image2.png
    175
    835
    media_image2.png
    Greyscale

The treatment of PAH would appear to read on the scope of “promoting vasodilation” in claim 29 and where the various additional options only recite general intended uses such as “providing cytoprotection” or “reducing inflammation”. 
As a particular example of the prior art generic structure, the prior art teaches the following compound on page 38:

    PNG
    media_image3.png
    263
    372
    media_image3.png
    Greyscale
.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass methods of treating patients using a compound that differs from the prior art structure based on the replacement of the methyl ester in the prior art with a free carboxylic acid, i.e. where a methyl group is replaced with hydrogen. Claim 35 recites the following structures:

    PNG
    media_image4.png
    216
    219
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    214
    220
    media_image5.png
    Greyscale

where the instant claims further encompass stereoisomers thereof. The structures above are embraced by the structures of instant claims 29 and 35.
	Additional details and limitations of dependent claims are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
The prior art teaches a second sub-embodiment of Formula I on page 31 where Z is defined as including –P1 and where P1 includes the following option on page 31:

    PNG
    media_image6.png
    111
    179
    media_image6.png
    Greyscale
.
The structure above corresponds to the instant structure where the –COOR14 is the free carboxylic acid of the instantly claimed compounds. The prior art, however, teaches the following definition for R14 on page 31:

    PNG
    media_image7.png
    173
    916
    media_image7.png
    Greyscale

Accordingly, the prior art teaches the use of both hydrogen (as instantly claimed) and alkyl groups (as taught in the particular example cited above). For this reason, a person having ordinary skill in the art would have reasonably expected the instantly claimed compound to be similarly useful to the specific compound taught by the prior art.
“Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” While the difference is a hydrogen group versus a methyl group on a carboxylic acid, which is a different situation compared to, for instance, hydrogen versus methyl on a phenyl ring, the CCPA considered an analogous situation where the difference was between a carboxylic acid and an ethyl ester; however, the court affirmed an obviousness rejection and noted the following on page 409:
Having considered, on the one hand, the very close structural similarities of the claimed compounds and the reference compounds, the utility disclosures of the references, and the suggestion of polychlorination in the French patent, and, on the other hand, the apparent unobviousness of the utility of the claimed compounds as herbicides, we find that a prima facie case of obviousness has been made out by the examiner.

Analogously, the disclosure of Becker et al. teaches a compound that differs based a methyl ester versus the free acid and points to the use of an –OH group. For this reason, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds discussed above with the reasonable expectation they that would be useful in the same utilities and have similar properties to compounds of Becker et al. and would be useful in the same compositions and methods taught by the prior art.
Regarding instant claims 39-41, the prior art teaches the use of transdermal delivery and transdermal patches on page 113 as claims 66-68. A person having ordinary skill in the art in seeking to test the properties of the compounds discussed above would have been motivated to prepare transdermal patches to test their effectiveness in the therapeutic methods of the prior art including PAH. 
Regarding instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645  (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 10) Claims 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,053,414 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to methods of treating that overlap with the instant claims. For instance, claim 1 of the patent recites pharmaceutical compositions with one or more pharmaceutically acceptable excipients or carriers and claim 8 of the patent recites compounds found in instant claim 35 and that are embraced by instant claims 29-35. Furthermore, claims 9 and 10 of the patent recite transdermal delivery and a transdermal patch as embraced by instant claims 39-41. Similarly, claim 11 of the patent is generic to, for instance, compound II-5 and where claims 17-21 of the patent recite methods of treating that would overlap with instant claims 29 since at least treating tumors or cancers would read on “inhibiting cell proliferation”. Regarding instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the methods of the patent such as claim 17 that do not specify modes of administration in conditions where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

(2 of 10) Claims 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,701,616 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to compounds and methods of treating that overlap with the instant claims. For instance, claim 1 of the patent recites compounds found in instant claim 35 and that read on instant claims 29-34. Furthermore, claims 13 and 14 of the patent recite transdermal delivery and a transdermal patch as embraced by instant claims 39-41. Similarly, claim 2 of the patent is generic to methods of treating conditions where dependent claim 9 recites tumors or cancers where at least treating tumors or cancers would read on “inhibiting cell proliferation”. Regarding instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the methods of the patent such as claim 2 that do not specify modes of administration in conditions where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

(3 of 10) Claims 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 and 22-24 of U.S. Patent No. 9,394,227 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds found in the instant claims and where the instantly claimed utilities are disclosed in the patent. For instance, claim 18 of the patent recites compounds instantly found in claim 35 and that additional read on instant claims 29-34. Regarding the instant method claims, the patent discloses the instantly claimed methods in, for instance, columns 35 and 36. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating conditions, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. Regarding instant claims 39-41 that are directed to methods using transdermal administration or a transdermal patch, claims 23 and 24 of the patent recite these limitations. Regarding the additional modes of administration in instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the compounds and compositions of the patent where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

(4 of 10) Claims 29, 30 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,246,403 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to compounds and compositions that overlap with the instant claims where claim 9 of the patent recites a method of treating conditions that overlap with the instant claims. Claim 6 of the patent recites compounds that are embraced by the formulae of instant claims 29 and 30 where R7 and R8 are taken together to form a ring and p is 0, 1 or 2. Furthermore, claim 8 of the patent recites a transdermal patch as embraced by instant claims 39-41. Claim 9 of the patent is generic to methods of treating conditions where dependent claim 10 recites “proliferative disorders” where at least treating proliferative disorders would read on “inhibiting cell proliferation”. Regarding instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the methods of the patent such as claim 9 that do not specify modes of administration in conditions where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

(5 of 10) Claims 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,464,878. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the patent recites method of treating conditions that overlap with the instant claims. Claim 4 of the patent recites compounds found in instant claim 35 and that read on the various dependent claims 30-34. Furthermore, claim 10 of the patent recites transdermal delivery and a transdermal patch as embraced by instant claims 39-41. Claims 12, 13 and 14 of the patent recite analogous modes of administration to instant claims 36-38. Dependent claim 5 of the patent recites tumors or cancers where at least treating tumors or cancers would read on “inhibiting cell proliferation”.

(6 of 10) Claims 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,759,733 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite kits containing compounds found in the instant claims and where the kits contain instructions for treating conditions that overlap with the instant claims. For instance, claim 17 of the patent recites compounds instantly found in claim 35 and that additionally read on instant claims 29-34. Regarding the instant conditions being treated, claim 18 of the patent recites cancers and tumors that would at least read on “inhibiting cell proliferation”. Regarding instant claims 39-41 that are directed to methods using transdermal administration or a transdermal patch, claim 20 of the patent recites a transdermal patch. Regarding the additional modes of administration in instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the compounds and compositions of the patent where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

(7 of 10) Claims 29, 30 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,988,435 in view of U.S. Patent PGPub No. 2011/0294815 A1 by Harbeson. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite methods that are embraced by the instant claims. Claim 12 of the patent recites treating analogous conditions where claim 14 of the patent narrows to compounds that read on the instant formula where R7 and R8 are taken together to form a ring and p is 0, 1 or 2 and are embraced by claims 29 and 30. Regarding instant claims 36-40, claims 15-18 of the patent recite analogous modes of administration. Regarding the use of a patch, a person having ordinary skill in the art would have at least been motivated to test known methods of transdermally administering compounds where Harbeson et al. treprostinil derivatives and further teach in paragraph [0081] that transdermal application can include a transdermal patch.

(8 of 10) Claims 29-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/853,069 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. The claims of the patent recite methods of treating conditions using compounds found in the instant claims and where the conditions overlap with the instant claims. For instance, claim 17 of the copending case recites compounds instantly found in claim 35 and that additionally read on instant claims 29-34. Regarding the instant conditions being treated, claim 18 of the copending case recites cancers and tumors that would at least read on “inhibiting cell proliferation”. Regarding instant claims 39-41 that are directed to methods using transdermal administration or a transdermal patch, claim 23 of the copending case recites a transdermal patch. Regarding the additional modes of administration in instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the compounds and compositions of the copending case where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.
This is a provisional nonstatutory double patenting rejection.

(9 of 10) Claims 29 and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,505,737 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent render instantly claimed compounds and methods of treating obvious. Claim 1 of the patent recites the following compound:

    PNG
    media_image9.png
    444
    654
    media_image9.png
    Greyscale
.
Furthermore, claim 6 of the patent recites methods of treating pulmonary arterial hypertension, which would be embraced by the instant claims at least based on promoting vasodilation. Regarding instant claims 39-41, claim 5 of the patent recites administration via a transdermal patch.
	The instant claims encompass methods of using a compound that differs from the patented structure based on the replacement of the methyl ester in the prior art with a free carboxylic acid, i.e. where a methyl group is replaced with hydrogen. Claim 35 recites the following structures:

    PNG
    media_image4.png
    216
    219
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    214
    220
    media_image5.png
    Greyscale

where the instant claims further encompass stereoisomers thereof. Additional details and limitations of dependent claims are addressed below.
 “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” While the difference is a hydrogen group versus a methyl group on a carboxylic acid, which is a different situation compared to, for instance, hydrogen versus methyl on a phenyl ring, it is noted that the CCPA considered an analogous situation where the difference was between a carboxylic acid and an ethyl ester; however, the court affirmed an obviousness rejection and noted the following on page 409:
Having considered, on the one hand, the very close structural similarities of the claimed compounds and the reference compounds, the utility disclosures of the references, and the suggestion of polychlorination in the French patent, and, on the other hand, the apparent unobviousness of the utility of the claimed compounds as herbicides, we find that a prima facie case of obviousness has been made out by the examiner.

Analogously, the patented compound differs based on a methyl ester versus the free acid. For this reason, a person having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds discussed above with the reasonable expectation they that would be useful in the same utilities and have similar properties to compounds of the patent and would be useful in the same compositions and methods taught by the prior art.
Regarding instant claims 36-41, the prior art teaches the use of transdermal delivery and transdermal patches as discussed above. A person having ordinary skill in the art in seeking to test the properties of the compounds discussed above would have been motivated to prepare transdermal patches to test their effectiveness in the therapeutic methods of the patent. Regarding instant claims 36-38, Wade et al. teach that treprostinil and its derivations can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the instantly claimed compounds to situations where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

(10 of 10) Claims 29, 30, 31 and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,845,305 in view of U.S. Patent PGPub No. 2005/0165111 A1 by Wade et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent render instantly claimed methods of use obvious. For instance, claim 1 of the patent is drawn to the following generic structure:

    PNG
    media_image10.png
    345
    585
    media_image10.png
    Greyscale

Claim 1 of the patent recites that the R variables besides R1 and R2 are hydrogen of deuterium. Furthermore, claim 5 of the patent recites an embodiment where R1 and R2 are hydrogen. Accordingly, the scope of claim 5 points to embodiments where only the variable Z is a non-hydrogen/deuterium structure. Claim 1, however, only provides for nine options for the variable Z including the following structures:

    PNG
    media_image11.png
    159
    534
    media_image11.png
    Greyscale
.
Claim 1 of the patent recites that R14 can be hydrogen, alkyl, etc., m is 1, 2, 3 or 4 and R18 and R19 are hydrogen or alkyl. For this reason, the claims of the patent point to structures that would be embraced by the instant claims where R14 is hydrogen, such as compound II-1 where m is 1, compounds II-2 and II-3 where one of R18 and R19 is methyl, compound II-4 where m is 2, etc. A person having ordinary skill in the art in seeking to make the simplest of structures of claim 5 of the patent would have been motivated to at least test embodiments where the structure of Z is any of the options found in claim 1 including structures depicted above where R14, R18 and R19 are hydrogen or where R18 and R19 are hydrogen or the simplest of alkyl groups, methyl.
Regarding the conditions being treated, claim 13 of the patent recites methods of treating pulmonary arterial hypertension, which would be embraced by the instant claims at least based on promoting vasodilation. Regarding instant claims 39-41, claim 15 of the patent recites administration via a transdermal patch. Regarding the additional modes of administration in instant claims 36-38, Wade et al. teach that treprostinil and its derivatives can be administered according to the routes instantly claimed as follows on page 3:

    PNG
    media_image8.png
    243
    576
    media_image8.png
    Greyscale

Accordingly, a person having ordinary skill in the art in seeking to apply the compounds and compositions of the patent where treprostinil is useful would have been motivated to test the routes of administration noted above including inhalation (through the two possible approaches of nasal or oral), orally, parenterally and subcutaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626